Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 17, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160668-9                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160668-9
                                                                    COA: 342039; 342043
                                                                    Macomb CC: 2016-000309-FH
  JAMES CURTIS BECK,                                                             2017-001376-FC
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the October 17, 2019
  judgment of the Court of Appeals is considered. We DIRECT the Macomb County
  Prosecuting Attorney to answer Issues I and XI in the application for leave to appeal
  within 28 days after the date of this order. The prosecution shall specifically address:
  (1) whether the defendant’s retrial in Docket No. 2016-000309-FH was a violation of
  double jeopardy principles; (2) if so, whether vacating his convictions in that case would
  also warrant a new trial, resentencing, or any other remedy in Docket No.
  2017-001376-FC; and (3) whether the trial court improperly imposed a mandatory
  minimum sentence of 25 years for an act of first-degree criminal sexual conduct (Count
  II) that was not charged as carrying such a minimum.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 17, 2020
         t0610
                                                                               Clerk